Citation Nr: 1807147	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  09-15 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to August 30, 2017.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 26, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to October 1968.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, among other services medals and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a rating in excess of 50 percent for PTSD.  In April 2015, the Veteran's representative requested that his claim be transferred to the Reno, Nevada RO due to the Veteran's relocation to the area. See April 2015 Attorney Correspondence. Review of the record indicates that this transfer has not yet occurred; therefore jurisdiction remains with the St. Petersburg, Florida RO.

In July 2012, the Board, impertinent part, remanded the issue of an increased rating for PTSD for additional development.

In February 2014, the Board, in pertinent part, denied entitlement to a rating in excess of 50 percent for PTSD prior to August 24, 2013 and remanded the issues of entitlement to a TDIU and a rating in excess of 50 percent for PTSD from August 24, 2013 for further development.

The Veteran appealed the Board's February 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in October 2014, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision denying an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to August 24, 2013.  The Court returned this issue to the Board for appropriate action.

In April 2015, the Board characterized the Veteran's claim for an increased rating in excess of 50 percent for PTSD as a single issue and remanded it for further development.

In June 2017, the Board awarded a 70 percent disability rating for PTSD and a TDIU and remanded the issue of entitlement to a rating in excess of 70 percent for PTSD for further development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In October 2017, the RO implemented the Board's June 2017 decision.  The RO assigned an effective date of February 27, 2008 for the award of a 70 percent rating for PTSD and awarded a 100 percent rating for PTSD, effective August 30, 2017.  The RO also assigned an effective date of November 26, 2015, for the award of a TDIU.  As reflected on the title page, the Board has recharacterized the remaining issues on appeal in light of the October 2017 RO decision.

Additionally, the Board notes that the issues of entitlement to earlier effective dates for the awards of a 70 percent rating for PTSD from February 27, 2008 to August 29, 2017, a TDIU from November 26, 2015 and basic eligibility to Dependents' Educational Assistance from November 26, 2015 are also part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage.  The RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).   However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated total occupational and social impairment, and his only other service-connected disability is tinnitus, rated as 10 percent disabling.

2. The claim of entitlement to a TDIU prior to November 26, 2015, is now rendered moot in light of the Board's grant herein of a total schedular disability rating for PTSD for the entire period on appeal.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The matter of the Veteran's entitlement to a TDIU has been rendered moot by the award of a total (100 percent) schedular rating for PTSD for the entire appeal period, leaving no question of law or fact to decide regarding that issue.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased Ratings - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Claim for PTSD - Analysis

The Veteran is in receipt of a 70 percent disability rating for PTSD prior to August 30, 2017, under 38 C.F.R. § 4.130, DC 9411.  He seeks a higher rating for the appeal period prior to August 20, 2017.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board prior to August 4, 2014; therefore, the claim is governed by DSM-IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Based on a review of the evidence in this case, both lay and medical, the Veteran's PTSD resulted in symptoms productive of total occupational and social impairment for the entire period at issue.  In this regard, the evidence shows that the Veteran has demonstrated a persistent danger of hurting himself and others.  He has consistently reported having homicidal thoughts.  In February 2010, the Veteran stated that he had constant thoughts about how he could kill some of his co-workers, people in general, or anybody who cut in front of him in traffic.  In August 2013, the Veteran's wife stated that he had sleepwalking episodes where he had to go outside.  In October 2014, the Veteran's wife stated that the Veteran's nightmares caused him to kick, punch, and yell in his sleep, leading her to sleep on the floor so she could rest while keeping an eye out in case he started sleepwalking or got too out of control.  She stated that she had to answer the same questions repeatedly and if she lost her temper or sounded annoyed the Veteran would either withdraw further or have a total meltdown, yelling and taking a bat to the door or walls.  She stated that she had long ago gotten rid of all the guns in their home after a very upsetting incident.  A March 2015 VA treatment record indicated that the Veteran was brought to the clinic by a VA police officer after a conversation in which the Veteran reported passive suicidal and homicidal ideations.  In May 2015, the Veteran's wife reported that the Veteran had left the house while sleep walking.  During the August 2017 VA examination, the Veteran reported that he had problems with anger and irritability, and would punch walls or throw things when angry.  He reported exhibiting volatile behavior when sleeping and had hit his wife, but he did not have any recollection of this upon waking.  The Veteran pushed a neighbor against a wall and threatened to harm him after the neighbor grabbed his arm when attempting to stop and talk to the Veteran.  

The Veteran has also reported having significant difficulty interacting with others and impaired impulse control with unprovoked irritability and outbursts of violence.  A May 2010 letter from the Veteran's treating VA readjustment counselor indicated that the Veteran had ongoing conflicts at work and escalating anger with his co-workers and employer.  During the April 2010 VA examination the Veteran reported sleeping less than an hour most nights, forgetting that he was going somewhere once he was on his way to it, getting into shoving matches and arguments at work.  The April 2010 VA examiner assigned a GAF score of 54.  In August 2013, the Veteran's wife described him as "hyper-irritable."  In August 2013, the Veteran's treatment VA mental health nurse practitioner stated she had rated the Veteran's GAF score as 45/47 over the last few years, and he had symptoms of flashbacks, nightmares, night terrors, sleep impairment, hypervigilance, irritability/mood swings, and anxiety.  In his August 2013 substantive appeal, the Veteran stated that his PTSD symptoms included near-continuous panic and depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships, other than with his wife.  The August 2017 VA examiner opined that the Veteran had total occupational and social impairment due to PTSD.

Finally, the Veteran has had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. In October 2014, the Veteran's wife stated that she laid out his clothes, cut his hair, and made him shave.  In May 2015, the Veteran's wife stated that the Veteran was prone to neglect his personal hygiene and appearance and required her assistance with maintenance of minimal personal hygiene.  

The Board thus concludes that the lay and medical evidence supports a finding that the Veteran's PTSD has resulted in total occupational and social impairment, as the rating criteria specifically contemplate the Veteran's symptoms of grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, impaired memory and concentration, suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and total occupational impairment.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a 100 percent disability rating for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  A 100 percent rating is the maximum scheduler rating allowed under DC 9411.

Entitlement to a TDIU

As to the claim for a TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is that a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s) (2017).  Bradley v. Peake, 22 Vet. App. 280 (2008).

Here, the Veteran has asserted that his unemployability is a result of his PTSD symptoms.  As decided herein, the Veteran has now been awarded a 100-percent rating for PTSD on a schedular basis for the entire period under review.  However, he only has one other service-connected disability (tinnitus), and such disability is only rated as 10 percent disabling.  As such, entitlement to a TDIU is rendered moot and the issue of entitlement to SMC is not raised by the record.

ORDER

For the entire period on appeal, a schedular rating of 100 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

The appeal seeking entitlement to a TDIU, having now been rendered moot, is dismissed.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


